— Judgment unanimously reversed on the law and new trial granted. Memorandum: On remittitur (see, People v Lawson, 136 AD2d 929, lv dismissed 70 NY2d 1007), the hearing court’s decision that the People failed to meet their burden of giving racially neutral reasons for the exclusion of blacks from the jury is amply supported by the record (see, Batson v Kentucky, 476 US 79; cf., People v Gregory ZZ., 134 AD2d 814, 815-816, lv denied 71 NY2d 905). (Appeal from judgment of Supreme Court, Erie County, Fudeman, J. — rape/ first degree, and other charges.) Present— Doerr, J. P., Boomer, Green, Balio and Davis, JJ.